DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 30-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11036043. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30,33,34,41,44,45,48,49 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Kim (PGPub 2013/0194407).

Kim discloses 30. A method performed by one or more data processing apparatus, the method comprising: 
(Kim, “[0014] One aspect of the present invention provides an iris recognition method, which includes: acquiring at least one or two eye images of a person to be registered; generating an iris template group for registration from the at least one or two eye images, and storing and registering the iris template group in a database; photographing an eye of the person using a camera placed on a front side of an iris recognition apparatus multiple times to acquire multiple images for authentication; generating an iris template group for authentication comprising multiple iris templates from the multiple eye images; comparing the iris template group for authentication with the registered iris template group for each registered person stored in the database; and performing authentication or identification using the comparison result.”, where the person can wear glasses (see [0006,0008,0013,0078]))
determining, based on the reflection of light from the lens and a reflection of light from a cornea of the user, a set of features characterizing the lens; and  (Kim, “[0014] One aspect of the present invention provides an iris recognition method, which includes: acquiring at least one or two eye images of a person to be registered; generating an iris template group for registration from the at least one or two eye images, and storing and registering the iris template group in a database; photographing an eye of the person using a camera placed on a front side of an iris recognition apparatus multiple times to acquire multiple images for authentication; generating an iris template group for authentication comprising multiple iris templates from the multiple eye images; comparing the iris template group for authentication with the registered iris template group for each registered person stored in the database; and performing authentication or identification using the comparison result.”, paragraph 68 discloses this process; where the images of the eyes include “reflections by glass lenses”[0023], which characterize the lens; where the set of features are determined from the one or more images, where the iris is seen through the cornea and eyeglass lens)
(Kim, “[0014] One aspect of the present invention provides an iris recognition method, which includes: acquiring at least one or two eye images of a person to be registered; generating an iris template group for registration from the at least one or two eye images, and storing and registering the iris template group in a database; photographing an eye of the person using a camera placed on a front side of an iris recognition apparatus multiple times to acquire multiple images for authentication; generating an iris template group for authentication comprising multiple iris templates from the multiple eye images; comparing the iris template group for authentication with the registered iris template group for each registered person stored in the database; and performing authentication or identification using the comparison result.”)

Kim discloses 33. The method of claim 30, wherein determining the identity of the user based at least in part on the set of features characterizing the lens comprises: determining that a difference between: (i) the set of features characterizing the lens, and (ii) a template set of features determined during an enrollment process, satisfies a threshold condition; and in response to determining that the difference satisfies the threshold condition, determining the identity of the user based on one or more additional features characterizing the identity of the user. (Kim, [0069-0074])

Kim discloses 34. The method of claim 30, wherein the light comprises a predetermined pattern of light projected from one or more light sources. (Kim, [0015], “lighting device including a plurality of lighting groups such that the camera photographs the multiple eye images for authentication using the plurality of lighting groups;”)

Claims 41 are rejected under similar grounds as claims 30
Claims 44 are rejected under similar grounds as claims 33
Claims 45 are rejected under similar grounds as claims 30
Claims 48 are rejected under similar grounds as claims 33
Claims 49 are rejected under similar grounds as claims 34

Allowable Subject Matter
Claims 31-32, 35-40, 42-43, 46-47 and objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome any double patenting rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662